sin internal_revenue_service department of the treasu washington dc contact person xxxxx telephone number in bae to dateiep ra t2 feb 206i xxxxx xxxxx xxxxx xxxxx attn xxxxx legend taxpayer a xxxxx company b contract s x xxxxx form f state c options c account d options d account xxxxx xxxxx xxxxx xxxxx annuity payments xxxxx program method g xxxxx xxxxx qs xhook page method h method dear xxxxx xxxxx xxxxx this is in response to your request dated xxxxx as amended and supplemented by your letters dated xxxxx xxxxx and xxxxx for a ruling that taxpayer a should treat each automatic payment made pursuant to a systematic withdrawal program adopted with respect to certain deferred variable_annuity contracts as part of a series of substantially_equal_periodic_payments within the meaning of sec_72 of the internal_revenue_code taxpayer a a life_insurance_company within the meaning of sec_816 of the code is organized and operated under the laws of state i taxpayer a is licensed to engage in the life_insurance and annuity business in several states and is a wholly owned subsidiary of company b contract s x are non-participating flexible premium variable deferred_annuity contracts which are offered by taxpayer a contract s x are issued as either an individual_retirement_annuity described in sec_408 of the code iras or an annuity_contract described in sec_403 of the code sec_403 contract contract s x consists of a base contract and either an ira endorsement or a sec_403 contract endorsement the endorsements provide that in the case of any conflict with any provision in contract s x the provisions of the applicable endorsement will control in general under the terms of contract s x premiums may be paid at any time prior to the date on which the annuity payments are to begin with regard to iras contributions must be in cash and the total of such contributions for any taxable_year must not exceed the lesser_of dollar_figure or percent of compensation except in the case of a rollover_contributions as permitted by code sec_402 sec_403 sec_403 or sec_408 or as a contribution made in accordance with the terms of a simplified_employee_pension as escribed in sec_408 of the code with regard to sec_403 contracts if premium payments are made pursuant to a salary reduction agreement the maximum contribution when combined with all other plans contracts or arrangements may not be more than the amount of the limitation in sec_402 of the code in addition premium payments under sec_403 contracts cannot exceed the amount allowed by sec_415 and sec_403 of the code a contract s x holder holder may allocate premiums and the earnings thereon among c options which are fixed investment options and d options which are variable investment options a2 se ook page each c option corresponds to a c account identified on the holder's application each c account earns a fixed rate of interest throughout a certain period however such period may differ from the duration of the guaranteed period of other c accounts the c account contract value is subject_to a market_value adjustment set forth in contract s x in the event that amounts are withdrawn transferred or annuitized from the c account prior to the end of a guaranteed period of the corresponding c option each d option corresponds to a portfolio of d account the portfolios of d account purchase shares of a corresponding series of a_trust that is a registered investment_company for federal_income_tax purposes contract values allocated to a portfolio are credited with units in that portfolio these units of measure are used in the computation of the d account contract value the value of these units for each portfolio will vary with the investment performance of the assets underlying the portfolio the d account contract value is the sum of all units credited under contract s x before the annuity_starting_date the contract value of contract s x equals the sum of the c account contract value and the d account contract value a holder is required to select an annuity_starting_date and an annuity_payment option a holder may change subject_to certain rules the annuity_starting_date and the payment option up to seven days before the annuity_starting_date in the case of contract s x with an ira endorsement the entire_interest of the holder must be distributed or commence to be distributed no later than april of the calendar_year following the calendar_year in which the holder attains age over a the life of the holder or the lives of the holder and an individual who is his or her designated_beneficiary within the meaning of sec_401 a or b a period certain not extending beyond the life expectancy of the holder or the joint and last survivor expectancy of the holder and the designated_beneficiary in the case of a contract s x with a sec_403 contract endorsement distributions under the contract must start no later than april of the calendar_year following the later of the calendar_year in which a holder attains age b holder retires and must be made over the life of the holder or the lives of the holder and his or her designated_beneficiary within the meaning of sec_401 a or a period certain not extending beyond the life expectancy of the holder or the joint and last survivor expectancy of the holder and his or her designated_beneficiary in addition all distributions from a sec_403 contract are subject_to the distribution_requirements of sec_403 of the code a holder may elect one of the annuity_payment options e on the annuity_starting_date the holder may choose to receive payments from c hxxxx page account d account or both death_benefit will be paid to the beneficiaries designated by the holder if a hoider dies before the annuity_starting_date a prior to the annuity_starting_date the holder may withdraw all of a portion in the case of sec_403 contracts the holder of the value of contract s x may not withdraw any amounts in contract s x attributable to contributions made due to a salary reduction agreement after date and the earnings on such contribution and on amounts held on date unless the holder has attained age separated from service died incurred a hardship or become disabled within the meaning of sec_72 additional limitations apply in connection with withdrawals attributable to amounts that are subject_to the code sec_403 restrictions withdrawals and any surrender charges applicable will be deducted from the value of contract s x in proportion to their allocation among c options and d options unless the holder chooses a different allocation method a surrender charge may apply to certain withdrawals the surrender charge will vary in amount depending upon the contribution_year as defined under the terms of contract s x of the premium at the time of withdrawal for purposes of determining the surrender charge withdrawals will be allocated first to earnings if any which may be withdrawn free of a surrender charge and then to premiums on a first-in_first-out basis so that all withdrawals are allocated to premiums to which the lowest surrender charge applies taxpayer a has developed the program subject_to the withdrawal restrictions applicable to sec_403 contracts a holder can arrange to have money sent to the holder automatically according to a periodic schedule that begins prior to the date on which annuity payments are to start under holder's contract s x taxpayer a offers three methods for the calculation of these automatic payments that commence to be made while contract s x is still in the accumulation_phase the three methods of taxpayer a correspond to the three methods described in q a-12 of notice_89_25 1989_1_cb_662 unless the holder chooses to terminate or modify his or her participation in the program taxpayer a will continue to make these automatic payments to the holder until the holder's account value is exhausted election of annual semi-annual quarterly or monthly payments will be permitted to participate in the program a holder is required to submit form f to taxpayer a form f requires the holder to specify from which d options and or c options the automatic payments are to be made if however a holder should submit form f without specifying the sources from which the automatic o2 sb xxxxx page payments are to be made taxpayer a will withdraw the automatic payments from each d option and c option on a pro-rata basis form f requires the holder to elect by which of the three methods the automatic payments will be calculated the three methods methods g h and are described below method g taxpayer a will use the method described in sec_1_401_a_9_-1 q a f-1 of the proposed income_tax regulations to calculate the automatic payment under this method sec_1_401_a_9_-1 q a f-1 of the proposed_regulations provides that where the account balance of a qualified_retirement_plan is to be distributed over the life expectancy of an employee the minimum_required_distribution is determined by dividing such account balance generally determined as of the last day of the preceding calendar_year by the employee’s life expectancy as set out in sec_1_72-9 table v of the regulations taxpayer a will divide the contract value as of the last day of the preceding calendar_year by the applicable life expectancy as set out in table v of sec_1_72-9 of the regulations or the joint life and last survivor expectancy of the holder and beneficiary as set out in table vi of sec_1_72-9 of the regulations ll method h taxpayer a will calculate the automatic payment as the amount necessary to amortize the holder's contract value over a number of years equal to the life expectancy of the holder or the joint life and last survivor expectancy of the hoider and beneficiary with life expectancies determined in accordance with sec_1_401_a_9_-1 of the proposed_regulations based on an assumed interest rate equal to either percent of the federal midterm rate in effect under sec_1274 or sec_2 percent of the federal long term rate in effect under sec_1274 of the code taxpayer a determines the joint and last survivor life expectancy of a holder and beneficiary by using table vi of sec_1_72-9 of the regulations ill method under this method taxpayer a will divide the holder's contract value by an annuity factor the present_value of an annuity of dollar_figure per year beginning at the holder’s age attained in the first distribution year and continuing for the life of the holder the annuity factor will be derived using the up-1984 mortality_table in the case of a single life or in the case of joint lives the life table cnsmt and an assumed interest rate equal to either percent of the federal midterm rate in effect under sec_1274 or sec_2 percent of the federal long term rate in effect under sec_1274 of the cade based on the above facts and representations a ruling is requested that taxpayer a should treat each automatic payment under the program frorn a xxxxx page contract s x as part of a series of substantially equal periodic payments’ within the meaning of sec_72 of the code sec_72 of the code provides rules for determining how amounts received as annuities endowments or life_insurance contracts and distributions from qualified_retirement_plans are to be taxed sec_72 of the code was added by the tax_reform_act_of_1986 tra_'86 effective generally for taxable years beginning after date sec_72 of the code provides that if any taxpayer receives any amount from a qualified_retirement_plan as defined in sec_4974 the taxpayer's tax under this chapter for the taxable_year in which such amount is received shall be increased by an amount equal to percent of the portion of such amount which is includible in gross_income the definition of a qualified_retirement_plan under sec_4974 of the code includes an annuity_contract described in sec_403 of the code and an individual_retirement_annuity described in sec_408 of the code sec_72 of the code provides an exception to the tax imposed by sec_72 in the case of distributions which are part of a series of substantially_equal_periodic_payments not less frequently than annually made for the life or the life expectancy of the employee or the joint lives or joint life expectancies of such employee and his or her designated_beneficiary sec_72 of the code imposes a limitation on distributions excepted on account of sec_72 from the percent additional tax by providing that if the series of payments is subsequently modified other than by reason of death or disability before the later of the close of the 5-year period beginning with the date of the first payment or the employee's attainment of age then the taxpayer's tax for the first taxable_year in which such modification occurs shall be increased by an amount determined under regulations equal to the tax which would have been imposed except for the sec_72 exception plus interest for the deferral_period sec_1_72-9 of the income_tax regulations provides tables that are to be used in connection with computations under sec_72 and the regulations thereunder included in this section are tables giving life expectancies for one life table v and the joint life and last survivor expectancies for two lives table vi notice_89_25 1989_1_cb_662 was published on date and provided guidance in the form of questions and answers on certain provisions of the tra ‘86 in the absence of regulations under sec_72 of the code notice_89_25 provides guidance with respect to the exception to the tax on premature distributions provided under sec_72 of the code odo0 xxx page q a-12 of notice_89_25 provides that certain payments will be considered substantially_equal_periodic_payments within the meaning of sec_72 of the code if such payments are calculated under one of the three methods set forth in q a-12 of notice_89_25 under the life expectancy method payments will be treated as substantially_equal_periodic_payments within the meaning of code sec_72 if the annual payment is determined using a method that would be acceptable for purposes of calculating the minimum distribution required under code sec_401 under the amortization_method payments will be treated as substantially_equal_periodic_payments within the meaning of code sec_72 if the amount to be distributed annually is determined by amortizing the taxpayer's account balance over a number of years equal to the life expectancy of the account owner or the joint life and last survivor expectancy of the account owner and beneficiary at a reasonable interest rate on the date payments commence under the annuity table method payments will be treated as substantially_equal_periodic_payments within the meaning of code sec_72 if the amount to be distributed annually is determined by dividing the taxpayer's account balance by an annuity factor with such annuity factor derived using a reasonable mortality_table and using reasonable interest rate on the date payments commence in this case payments from contract s x that are limited and paid as described and made pursuant to taxpayer a’s program satisfy the requirements of each of the three methods set forth in q a-12 method g comports with the code sec_401 a life expectancy method in q a-12 of notice_89_25 methods h and comport with the amortization_method and the annuity table method respectively in q a-12 of notice_89_25 the life expectancies mortality_table and the interest rates that will be used are reasonable accordingly we conclude that taxpayer a should treat each automatic payment under the program from a contract x as part of a series of substantially_equal_periodic_payments within the meaning of sec_72 of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code states that it may not be used or cited by others as precedent xxxxx page a copy of this letter has been sent to your authorized representative in accordance with the power_of_attorney submitted with the ruling_request sincerely yours jgagned gotcr b- wai joyce e floyd manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of this letter notice of intention to disclose ce ep manager xxxxx area xxxxx xxxxx xxxxx xxxxx xxxxx hon
